DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 03/28/2022 which amended claims 1, 2, 8, 14 and 16. Claims 1-21 are currently pending in the application for patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "one of the bushings" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination this limitation will be interpreted as “a bushing”. Claim 3 is rejected as being indefinite.
Claim 5 recites the limitation “one of the bushings” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination this limitation will be interpreted as “a bushing”. Claim 5 is rejected as being indefinite.
Claim 7 recites the limitation “one of the bushings” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination this limitation will be interpreted as “a bushing”. Claim 7 is rejected as being indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2019/0302457; hereinafter referred to as Kim).
Regarding Claims 1 and 8, Kim teaches a head up display mirror holder arrangement (Figure 7; Head-Up Display Apparatus 1) for a motor vehicle (see Paragraph [0044]), the arrangement (Figure 7; Head-Up Display Apparatus 1) comprising: 
a calibration switch (Figure 14; First and Second Sensing Members 610 and 620);
a picture generation unit (Figure 16; Display Module 10) configured to produce a light field (see Figure 16 and Paragraph [0047]); 
a mirror (Figure 7; Combiner C) configured to reflect the light field such that the light field is visible to the driver as a virtual image (see Paragraphs [0047]-[0049] and [0131]); 
a rotatable mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving Unit 300; see Paragraphs [0072] and [0090]; wherein it is disclosed that the holder member 240 and the holder rotary member 220 are rotated relative to each other and that the holder rotary member 220 and the holder member 240 included in the holder unit 200 may rotate about the holder shaft 210) having two opposite ends (see Figures 7 and 10) and an activation feature (Figure 14; Protrusion 310a), the two opposite ends being aligned along a rotational axis of the mirror (see Figures 7 and 10; wherein the two opposite ends of the holder member 240 and moving unit 300 are aligned along the rotational axis corresponding to holder shaft 210), the mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving Unit 300) being configured to retain the mirror (see Figures 7 and 10 and Paragraphs [0050]-[0051] and [0061]), the activation feature (Figure 14; Protrusion 310a) being configured to be brought into contact with the calibration switch (Figure 14; First and Second Sensing Members 610 and 620) by rotation of the mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving Unit 300; see Paragraphs [0072] and [0090]; wherein it is disclosed that the holder member 240 and the holder rotary member 220 are rotated relative to each other and that the holder rotary member 220 and the holder member 240 included in the holder unit 200 may rotate about the holder shaft 210) and to thereby actuate the calibration switch (see Paragraph [0120]; wherein it is disclosed that as the moving member 310 moves [as a result of rotation of the combiner C], the protrusion 310a may come into contact with the first position sensing member 610 or the second position sensing member 620. If the first position sensing member 610 comes into contact with the location protrusion 310a, the control unit (not shown) may determine that the combiner C is accommodated in the housing 100. By contrast, if the second position sensing member 620 comes into contact with the location protrusion 310a, the control unit (not shown) may determine that the combiner C is exposed to the outside of the housing 100).
Regarding Claims 2 and 9, Kim teaches the limitations of claims 1 and 8 as detailed above.
Kim further teaches the calibration switch (Figure 14; First and Second Sensing Members 610 and 620) has a minimum proximity to the activation feature (Figure 14; Protrusion 310a) of the mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving Unit 300) the minimum proximity comprising a translation distance of less than one millimeter and also less than 0.6 millimeters (see Paragraph [0120]; wherein it is disclosed that the protrusion 310a may come in contact with either the first position sensing member 610 or the second position sensing member 620, thereby the translation distance is inherently less than  one millimeter).
Regarding Claims 3 and 10, Kim teaches the limitations of claims 1 and 8 as detailed above.
Kim further teaches a self-centering feature (Figure 7; Elastic Member 270) between the mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving Unit 300) and one of the bushings (Figure 7; Holder Rotary Member 220; see Paragraph [0078]; wherein it is disclosed that the first support protrusion 230 and the second support protrusion 250 may be moved apart from each other by the elastic member 270. Such that the combiner C may be restored to a position before it is tilted).
Regarding Claim 4, Kim teaches the limitations of claims 1 as detailed above.
Kim further teaches the calibration switch (Figure 14; First and Second Sensing Members 610 and 620) and the mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving Unit 300) define an activation angle of less than five degrees (see Paragraph [0120]; wherein it is disclosed that the protrusion 310a, which is a part of the mirror holder, may come in contact with either the first position sensing member 610 or the second position sensing member 620. That is, due to the fact that the protrusion 310a and the first/second position sensing members 610/620 are in contact they implicitly define an angle of less than five degrees). 
Regarding Claim 5, Kim teaches the limitations of claim 1 as detailed above.
Kim further teaches each of the mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving Unit 300) and one of the bushings (Figure 7; Holder Rotary Member 220) has a respective conical contact surface (see Figure 6), the conical contact surfaces interfacing with each other (see Figure 6 and Paragraphs [0059-[0060]).
Regarding Claim 6, Kim teaches the limitations of claim 1 as detailed above.
Kim further teaches the activation feature (Figure 14; Protrusion 310a) of the mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving Unit 300) has a cylindrical shape (see Figure 14).
Regarding Claim 7, Kim teaches the limitations of claim 1 as detailed above.
Kim further teaches a bracket (see Figure 7; Paragraph [0087]; wherein the bracket is being interpreted as the guide groove 102 disposed on the side wall of housing) configured to couple one of the bushings (Figure 7; Holder Rotary Member 220) to a housing (see Figure 7; Paragraph [0087]; wherein the guide groove 102 is responsible for coupling the holder rotary member 220 to the housing 100), the bracket (see Figure 7; Paragraph [0087]; wherein the bracket is being interpreted as the guide groove 102 disposed on the side wall of housing) including a mechanical stop configured to limit rotation of the mirror relative to the bracket (see Figures 5 and 7 and Paragraphs [0080]-[0081]; wherein the mechanical stop is being interpreted as the portions of guide groove 102 which are cut off at the first and second section of the housing 100. That is, as the combiner is driven between a flat and an upright state, the guide pin 280 of the holder rotary member slides back and forth along the guide groove 102, facilitating the angular adjustment of the combiner C, wherein the extent in which the angular adjustments are made is limited by an end portion of the guide groove 102 in the first and second section).
Regarding Claim 11, Kim teaches the limitations of claim 10 as detailed above.
Kim further teaches each of the mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving Unit 300) and the bushing (Figure 7; Holder Rotary Member 220) has a respective conical contact surface (see Figure 6), the conical contact surfaces interfacing with each other (see Figure 6 and Paragraphs [0059-[0060]).
Regarding Claim 12, Kim teaches the limitations of claim 8 as detailed above.
Kim further teaches the switch (Figure 14; First and Second Sensing Members 610 and 620) and the mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving Unit 300) define an activation angle of less than four degrees (see Paragraph [0120]; wherein it is disclosed that the protrusion 310a, which is a part of the mirror holder, may come in contact with either the first position sensing member 610 or the second position sensing member 620. That is, due to the fact that the protrusion 310a and the first/second position sensing members 610/620 are in contact they implicitly define an angle of less than four degrees).
Regarding Claim 13, Kim teaches the limitations of claim 8 as detailed above.
Kim further teaches the mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving Unit 300) includes an activation feature (Figure 14; Protrusion 310a) having a cylindrical shape (see Figure 14).
Regarding Claim 14, Kim teaches the limitations of claim 8 as detailed above.
Kim further teaches coupling a bushing (Figure 7; Holder Rotary Member 220) to the mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving Unit 300); and coupling the bushing (Figure 7; Holder Rotary Member 220) to a housing (Figure 7; Housing 100) by use of a bracket (see Figure 7; Paragraph [0087]; wherein the guide groove 102 cooperates with the guide pin 280 to facilitate the coupling of the holder rotary member 220 to the housing 100), the bracket (see Figure 7; Paragraph [0087]; wherein the guide groove 102 cooperates with the guide pin 280 to facilitate the coupling of the holder rotary member 220 to the housing 100) including a mechanical stop that limits rotation of the mirror relative to the bracket (see Figures 5 and 7 and Paragraphs [0080]-[0081]; wherein the mechanical stop is being interpreted as the portions of guide groove 102 which are cut off at the first and second section of the housing 100. That is, as the combiner is driven between a flat and an upright state, the guide pin 280 of the holder rotary member slides back and forth along the guide groove 102, facilitating the angular adjustment of the combiner C, wherein the extent in which the angular adjustments are made is limited by an end portion of the guide groove 102 in the first and second section).
Regarding Claim 15, Kim teaches a head up display mirror holder arrangement (Figure 7; Head-Up Display Apparatus 1) for a motor vehicle (see Paragraph [0044]), the arrangement (Figure 7; Head-Up Display Apparatus 1) comprising: 
a picture generation unit (Figure 16; Display Module 10) configured to produce a light field (see Figure 16 and Paragraph [0047]); 
a mirror (Figure 7; Combiner C) configured to reflect the light field such that the light field is visible to the driver as a virtual image (see Paragraphs [0047]-[0049] and [0131]); 
a mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving Unit 300) having two opposite ends aligned along a rotational axis of the mirror (see Figures 7 and 10; wherein the two opposite ends of the holder member 240 and moving unit 300 are aligned along the rotational axis corresponding to holder shaft 210), the mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving Unit 300) being configured to retain the mirror (see Figures 7 and 10 and Paragraphs [0050]-[0051] and [0061]); 
a first bushing and a second bushing (Figure 7; Left and Right Holder Rotary Member 220), each said bushing (Figure 7; Left and Right Holder Rotary Member 220) being coupled to a respective said opposite end of the mirror holder (see Figure 7); and 
a bracket (see Figure 7; Paragraph [0087]; wherein the bracket is being interpreted as the guide groove 102 disposed on the side wall of housing) configured to couple the first bushing (Figure 7; Holder Rotary Member 220) to a housing (Figure 7; Housing 100), the bracket (see Figure 7; Paragraph [0087]; wherein the bracket is being interpreted as the guide groove 102 disposed on the side wall of housing) including a mechanical stop configured to limit rotation of the mirror (Figure 7; Combiner C) relative to the bracket (see Figures 5 and 7 and Paragraphs [0080]-[0081]; wherein the mechanical stop is being interpreted as the portions of guide groove 102 which are cut off at the first and second section of the housing 100. That is, as the combiner is driven between a flat and an upright state, the guide pin 280 of the holder rotary member slides back and forth along the guide groove 102, facilitating the angular adjustment of the combiner C, wherein the extent in which the angular adjustments are made is limited by an end portion of the guide groove 102 in the first and second section).
Regarding Claim 16, Kim teaches the limitations of claim 15 as detailed above.
Kim further teaches the mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving Unit 300) has an activation feature (Figure 14; Protrusion 310a), the arrangement (Figure 7; Head-Up Display Apparatus 1) further comprising a calibration switch (Figure 14; First and Second Sensing Members 610 and 620) having minimum proximity to the activation feature (Figure 14; Protrusion 310a) of the mirror holder (see Paragraph [0120]; wherein it is disclosed that the protrusion 310a may come in contact with either the first position sensing member 610 or the second position sensing member 620), the activation feature (Figure 14; Protrusion 310a) being configured to be brought into contact with the calibration switch (Figure 14; First and Second Sensing Members 610 and 620) by rotation of the mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving Unit 300; see Paragraphs [0072] and [0090]; wherein it is disclosed that the holder member 240 and the holder rotary member 220 are rotated relative to each other and that the holder rotary member 220 and the holder member 240 included in the holder unit 200 may rotate about the holder shaft 210) and to thereby actuate the calibration switch (see Paragraph [0120]; wherein it is disclosed that as the moving member 310 moves [as a result of rotation of the combiner C], the protrusion 310a may come into contact with the first position sensing member 610 or the second position sensing member 620. If the first position sensing member 610 comes into contact with the location protrusion 310a, the control unit (not shown) may determine that the combiner C is accommodated in the housing 100. By contrast, if the second position sensing member 620 comes into contact with the location protrusion 310a, the control unit (not shown) may determine that the combiner C is exposed to the outside of the housing 100).
Regarding Claim 17, Kim teaches the limitations of claim 16 as detailed above.
Kim further teaches the minimum proximity of the calibration switch (Figure 14; First and Second Sensing Members 610 and 620) to the activation feature (Figure 14; Protrusion 310a) of the mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving Unit 300) comprises a translation distance of less than 0.8 millimeter (see Paragraph [0120]; wherein it is disclosed that the protrusion 310a may come in contact with either the first position sensing member 610 or the second position sensing member 620).
Regarding Claim 18, Kim teaches the limitations of claim 16 as detailed above.
Kim further teaches the calibration switch (Figure 14; First and Second Sensing Members 610 and 620) and the mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving Unit 300) define an activation angle of less than 3.5 degrees (see Paragraph [0120]; wherein it is disclosed that the protrusion 310a, which is a part of the mirror holder, may come in contact with either the first position sensing member 610 or the second position sensing member 620. That is, due to the fact that the protrusion 310a and the first/second position sensing members 610/620 are in contact they implicitly define an angle of less than 3.5 degrees).
Regarding Claim 19, Kim teaches the limitations of claim 16 as detailed above.
Kim further teaches the activation feature (Figure 14; Protrusion 310a) of the mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving Unit 300) has a cylindrical shape (see Figure 14).
Regarding Claim 20, Kim teaches the limitations of claim 15 as detailed above.
Kim further teaches a self-centering feature (Figure 7; Elastic Member 270) between the mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving Unit 300) and the second bushing (Figure 7; Holder Rotary Member 220).
Regarding Claim 21, Kim teaches the limitations of claim 15 as detailed above.
Kim further teaches each of the mirror holder (Figures 7 and 10; Holder Shaft 210, Holder Member 240 and Moving Unit 300) and the second bushing (Figure 7; Holder Rotary Member 220) has a respective conical contact surface (see Figure 6), the conical contact surfaces interfacing with each other (see Figure 6 and Paragraphs [0059-[0060]).

Response to Arguments
Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive. 
The applicant alleges on pages 7 and 8, with reference to the limitations of claims 1 and 8, that the Kim reference fails to teach, suggest or render obvious “a rotatable mirror holder having…an activation feature..configured to be brought into contact with the calibration switch by rotation of the mirror holder and to thereby actuate the calibration switch” because protrusion 310a of Kim is not brought into contact with position sensing members 610,620 by rotation of moving member 310.
The applicant alleges on page 8 that the Kim reference fails to teach suggest or render obvious “a bracket…including a mechanical stop configured to limit rotation of the mirror relative to the bracket.” Because Kim does not disclose that the ends of groove 102 limit the rotation of combiner C.
The examiner respectfully disagrees with the arguments presented by the applicant.
	In response to argument A, the examiner first highlights that while the applicant has presumed moving unit 300 alone to constitute the claimed mirror holder the elements taught by Kim which are item matched to the claimed ‘rotatable mirror holder’ consist of the Holder Shaft 210, Holder Member 240 and Moving Unit 300. All of which play a pivotal role in supporting combiner C. With this interpretation in mind, the examiner then highlights paragraph [0072] of Kim which states that the holder member 240 and the holder rotary member 220 are rotated relative to each other as well as paragraph [0090]; which states that the holder rotary member 220 and the holder member 240 included in the holder unit 200 may rotate about the holder shaft 210. These paragraphs demonstrate that at least one of the elements upon which the examiner has relied upon in the interpretation of the claimed mirror holder does rotate when the combiner C is rotated. Additionally, paragraph [0120] of Kim also states that as the moving member 310 moves, it may come into contact with the first position sensing member 610 or the second position sensing member 620. If the first position sensing member 610 comes into contact with the location protrusion 310a, the control unit (not shown) may determine that the combiner C is accommodated in the housing 100. By contrast, if the second position sensing member 620 comes into contact with the location protrusion 310a, the control unit (not shown) may determine that the combiner C is exposed to the outside of the housing 100.
In response to argument B, the examiner holds that the sole purpose of the guide groove 102 of Kim is to limit/control the way in which the combiner C is rotated such that the combiner is rotated in a desired and predetermined manner (see at least Paragraphs [0087]-[0088]). The examiner maintains that so long as the guide pin 280 contacts and is forced to follow the movement path established by the guide groove 102 the limitation requiring “a mechanical stop configured to limit rotation of the mirror relative to the bracket.” is met.
All of the arguments presented by the applicant have been considered in their entirety, but they are not persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882